OPINION
BELCHER, Judge.
The conviction is for the possession of marihuana; the punishment, fifty years.
The sole ground urged as error is that:
“The Indictment in this case is too vague, general, and indefinite to apprise *918the defendant of the charge against him, and will not support a conviction.”
The indictment alleges that the appellant did “on or about the 24th day of August,” 1968, “ * * * unlawfully possess a narcotic drug, to-wit: marihuana.”
No motion was made to quash the indictment.
The allegations of the indictment are sufficient to charge the offense of possession of marihuana. Willson’s Tex.Crim.Forms 7th Ed. Sec. 942 ; 3 Branch 2d 355, Sec. 1423.2; Fawcett v. State, Tex.Cr.App., 127 S.W.2d 905; Fletcher v. State, 162 Tex.Cr.R. 100, 282 S.W.2d 230; Gonzales v. State, 163 Tex.Cr.R. 432, 293 S.W.2d 786; Gonzalez v. State, 168 Tex.Cr.R. 49, 323 S.W. 2d 55.
The judgment is affirmed.